DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 6 is objected to because of the following informalities: 

Regarding Claim 6
Line 5 recites the language “the camshaft”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the overhead camshaft—
Line 5 recites the language “the combustion valves”. The claim language should be amended such that it reads –
Lines 5-6 recites the language “the camshaft”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the overhead camshaft—
Line 6 recites the language “the cylinder head housing”. The claim language should be amended such that it reads –a 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6
Line 11 recites the limitation “a top face of the cylinder head”. However, as Line 7 previously claims “a top face of the cylinder head” it is unclear if the “top face” of line 11 is the same face as the “top face” of line 7. For examination purposes, the claim limitation has been interpreted as being the same “top face of the cylinder head” as claimed in line 7. 

Regarding Claims 8-10
Claims 8-10 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al., US 2018/0274407, in view of Krebs, EP0744531 A1.

Regarding Claim 6
Kashiwabara discloses an internal combustion engine comprising: a cylinder crankcase; a cylinder head (4); an overhead camshaft (19, 20); at least two rocker arms (21, 22) driven by the overhead camshaft (19, 20) and to actuate combustion valves (15, 16), the overhead camshaft (19, 20) being mounted in a cylinder head housing (Kashiwabara, Figure 1); a valve cover frame (101) arranged at a top face of the cylinder head (4), the top face of the cylinder head (4) forming a sealing surface (where the cylinder head (4) and the valve cover frame (101) meet via (120), Figure 6) to the valve cover frame (101) (Kashiwabara, Figure 6); an oil supply borehole (62) configured for conducting engine oil from the cylinder crankcase through the cylinder head (4) to the valve cover frame (101) (Kashiwabara, [0046]-[0049], Figures 1, 3, and 6); and an oil supply line (64, 68, 71) situated in an area of a top face of the cylinder head (4) for lubricating camshaft bearing brackets (73, 74, 75, 78), wherein said oil supply line (71) is arranged in the valve cover frame (101) (Kashiwabara, [0082]-[0083], Figure 6). 
However, Kashiwabara does not disclose that the oil supply line provides oil to rocker arm brackets. Krebs teaches an internal combustion engine, comprising: a cylinder head (Krebs, Figures 2-3); an overhead camshaft (5, 6); at least two rocker arms (7) driving by the camshaft to actuate the combustion valves; and an oil supply line (39, 41, 42, 22, 34) in an area of a top face of the cylinder head for lubricating camshaft bearing brackets (at (20)) and rocker arm brackets (at (43)) (Krebs, Figures 2-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kashiwabara so that the oil supply line provides oil to rocker arm brackets in order to provide lubrication to the rocker arm brackets. 

Regarding Claim 8
Kashiwabara and Krebs teach the system as rejected in Claim 6 above. Kashiwabara further disclose an oil pressure-limiting oil pressure valve (49) situated upstream from the oil supply borehole (62)  (Kashiwabara, [0048], Figure 2). 
[The oil pressure-limiting oil pressure valve (49) is upstream from the oil supply borehole (62) since the pressure valve (49) provides oil to the oil pump (36) which in turn provides oil to the oil supply borehole (62) (Kashiwabara, [0045] and [0048], Figure 2).]

Regarding Claim 10
Kashiwabara and Krebs teach a method for operating the internal combustion engine as recited in claim 6 above. Kashiwabara discloses lubricating the camshaft bearing brackets (73, 74, 75, 78) via the oil supply line (64, 68, 71) (Kashiwabara, [0082]-[0083], Figure 6).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al., US 2018/0274407, in view of Krebs, EP0744531 A1, and further in view of Fukuo et al., US 4,858,574.

Regarding Claim 9
Kashiwabara and Krebs teach the system as rejected in Claim 6 above. However, Kashiwabara does not disclose an oil pressure-limiting oil leakage situated at a transfer point of the cylinder head to the valve cover frame.
Fukuo teaches the presence of a relief valve or leakage in a lubrication oil gallery in order to stabilize operation of a hydraulic lash adjuster (Fukuo, Column 1, Lines 35-50, Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kashiwabara/Krebs to include an oil pressure-limiting oil leakage situated at a transfer point of the cylinder head to the valve cover frame as is taught by Fukuo in order to stabilize operation of a hydraulic lash adjuster (Fukuo, Column 1, Lines 35-50, Figure 2). 

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 6 and 10 under 35 U.S.C. 102(a)(1) and Claims 8-9 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746